Title: Proclamation re British Armed Vessels, 2 July 1807
From: Jefferson, Thomas
To: 


                        
                             2 July 1807 
                        
                        By T. J. President of the US. of A. 
                        A Proclamation 
                        During the wars which, for some time, have unhappily prevailed among the powers of Europe, the U.S. of
                            America, firm in their principles of peace, have endeavored by justice, by a regular discharge of all their national
                            & social duties, & by every friendly office their situation has admitted, to maintain with all the
                            belligerents, their accustomed relations of friendship, hospitality & commercial intercourse. taking no part in
                            the questions which animate these powers against each other, nor permitting themselves to entertain a wish, but for the
                            restoration of general peace, they have observed with good faith the neutrality they assumed, & they believe that no
                            instance of departure from it’s duties can be justly imputed to them by any nation. a free use of their harbours and
                            waters, the means of refitting & of refreshment, of succour to their sick & suffering, have, at all times,
                            and on equal principles, been extended to all: and this too, amidst a constant recurrence of acts of insubordination to
                            the laws, of violence to the persons, & of trespasses on the property of our citizens committed by officers of one of
                            the belligerent parties recieved among us. in truth these abuses of the laws of hospitality have with few exceptions
                            become habitual to the Commanders of the British armed vessels hovering on our coasts, & frequenting our harbours:
                            they have been the subject of repeated representations to their government; assurances have been given that proper orders
                            should restrain them within the limit of the rights, & of the respect belonging to a friendly nation: but those
                            orders & assurances have been without effect; no instance of punishment for past wrongs has taken place. and at length
                            a deed transcending all we have hitherto seen or suffered, brings the public sensibility to a serious crisis, and
                            our forbearance to a necessary pause. a frigate of the US. trusting to a state of peace and leaving her harbour on a
                            distant service, has been surprised and attacked by a British vessel of superior force, one of a squadron then lying in
                            our waters & covering the transaction, & has been disabled from service with the loss of a number of men
                            killed & wounded. this enormity was not only without provocation or justifiable cause, but was committed with the
                            avowed purpose of taking by force from a ship of war, of the US. a part of her crew: and that no circumstance might be
                            wanting to mark it’s character, it had been previously ascertained that the seamen, demanded, were native citizens of the
                            US. having effected her purpose, the vessel returned to anchor with his squadron within our jurisdiction. hospitality
                            under such circumstances ceases to be a duty: & a continuance of it, with such uncontrouled abuses, would tend
                            only, by multiplying injuries & irritations, to bring on a rupture between the two nations. this extreme resort is
                            equally opposed to the interests of both as it is to assurances of the most friendly dispositions on the part of the
                            British government, in the midst of which this outrage has been committed. in this light the subject cannot but present
                            itself to that government, & strengthen the motives to an honorable reparation of the wrong which has been done,
                            & to that effectual controul of it’s naval commanders, which alone can justify the government of the US. in the
                            exercise of those hospitalities it is now constrained to discontinue.
                        In consideration of these circumstances, and of the right of every nation to regulate it’s own police, to
                            provide for it’s peace, & for the safety of it’s citizens, and consequently to refuse the admission of armed
                            vessels into it’s harbors or waters, either in such numbers, or of such descriptions, as are inconsistent with these, or
                            with the maintenance of the authority of the laws, I have thought proper in pursuance of the authorities specially given
                            by law to issue this my Proclamation, hereby requiring all armed vessels bearing commissions under the government of Great
                            Britain, now within the harbors or waters of the US. immediately and without any delay to depart from the same, and
                            interdicting the entrance of all the said harbors & waters to the said armed vessels, & to all others
                            bearing commissions under the authority of the British government.
                        And if the sd vessels, or any of them, shall fail to depart as aforesaid, or if they or any others, so
                            interdicted, shall hereafter enter the harbors or waters aforesaid, I do in that case forbid all intercourse with them or
                            any of them, their officers or crews, & do prohibit all supplies & aid from being furnished to them or any
                            of them.
                        And I do declare & make known that if any person from, or within, the jurisdictional limits of the
                            US. shall afford any aid to any such vessels contrary to the prohibition contained in this proclamation, either in
                            repairing any such vessel, or in furnishing her, her officers or crew, with supplies of any kind, or in any manner
                            whatsoever, or if any pilot shall assist in navigating any of the said armed vessels, unless it be for the purpose of
                            carrying them in the first instance, beyond the limits & jurisdiction of the US. or unless it be in the case of a
                            vessel forced by distress, or charged with public dispatches as hereinafter provided for, such person or persons shall, on
                            conviction, suffer all the pains & penalties by the laws provided for such offences.
                        And do I hereby enjoin & require all persons bearing office civil or military within or under the
                            authority of the US. and all others, citizens or inhabitants thereof, or being within the same, with vigilance &
                            promptitude to exert their respective authorities, & to be aiding & assisting to the carrying this
                            proclamation & every part thereof into full effect.
                        Provided nevertheless that if any such vessel shall be forced into the harbors or waters of the US. by
                            distress, by the dangers of the sea, or by the pursuit of an enemy, or shall enter them charged with dispatches or
                            business from their government or shall be a public packet for the conveyance of letters and dispatches the commanding
                            officer, immediately reporting his vessel to the Collector of the district, stating the object or causes of entering the
                            sd harbors or waters, & conforming himself to the regulations in that case prescribed under the authority of the
                            laws, shall be allowed the benefit of such regulations respecting repairs, supplies, stay, intercourse, &
                            departure as shall be permitted under the same authority.
                        In testimony whereof I have caused the seal of the US. to be affixed to these presents, and signed the same.
                        Given at the city of Washington the 2d. day of July in the year of our Lord 1807. and of the sovereignty
                            & independance of the US. the 31st.
                        
                            Th:J.
                        
                    